United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3691
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                     Randy Mull,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: April 28, 2017
                                Filed: May 1, 2017
                                   [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Randy Mull directly appeals the 30-year sentence imposed by the district court1
after he pleaded guilty to producing child pornography, pursuant to a written plea

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
agreement that contained a waiver of the right to appeal his conviction and sentence.
Mull’s counsel has moved to withdraw, and in a brief filed under Anders v.
California, 386 U.S. 738 (1967), counsel challenges the sentence as substantively
unreasonable.

      We will enforce the appeal waiver in this case, because our review of the
record demonstrates that Mull entered into the plea agreement and the appeal waiver
knowingly and voluntarily. The only argument presented falls within the scope of the
appeal waiver, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). Having
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues for appeal falling outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                    ______________________________




                                         -2-